IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 RAMSEY RANDALL,                              : No. 191 MM 2018
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 BERKS COUNTY COURT OF COMMON                 :
 PLEAS; JUDGE PATRICK BARRETT,                :
                                              :
                     Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of February, 2019, the Application for Leave to File

Original Process and the Request to File Response are GRANTED, and the Petition for

Writ of Mandamus and/or Extraordinary Relief is DENIED.       The Prothonotary is

DIRECTED to strike the name of the jurist from the caption.